Citation Nr: 1813897	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected diabetes mellitus, type II or PTSD, if found to be service-connected.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from June 1964 to July 1967.  The Veteran is a Vietnam Era Veteran who served in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, denying, among other issues, the claims currently on appeal.

The Veteran's claim for PTSD has been expanded as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a service connection claim for a diagnosed psychiatric disability encompasses all psychiatric disabilities shown by the record, however diagnosed).  

This case was previously before the Board in February 2016.  In February 2016, the case was remanded to obtain all of the Veteran's VA treatment records from May 2014 to present, acquire any mental health records, obtain a VA opinion as to the causation or aggravation of the Veteran's GERD, to include as related to the Veteran's service-connected diabetes mellitus, obtain a psychiatric VA examination if the Veteran's records revealed an acquired psychiatric disability, and readjudication of the claim.  The case has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed below, the Board unfortunately finds that an additional remand is necessary as the Veteran is entitled to substantial compliance with Board remand directives.  Id.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran claims service connection for an acquired psychiatric disorder, to include PTSD, and GERD, to include as secondary to service-connected diabetes mellitus, type II, and as secondary to PTSD, if found to be service connected.  Although the Board sincerely regrets the delay that this may cause, the Board finds that further development of the record is required prior to adjudicating these claims.

As noted above, this claim was most recently remanded by the Board in February 2016.  At that time the AOJ was instructed to obtain outstanding VA and mental health treatment records.  If no records were found to be available, the AOJ was to so indicate.  The AOJ was further instructed to undertake necessary efforts to obtain an opinion regarding the etiology of the Veteran's GERD, as well as an opinion as to whether the Veteran's GERD was aggravated by his service-connected diabetes mellitus, to include the treatment for the Veteran's diabetes mellitus.  If the records indicated that the Veteran was diagnosed with an acquired psychiatric disability, the AOJ was instructed to undertake the necessary efforts to obtain a VA examination to determine the etiology of any such acquired psychiatric disorder.  The AOJ was instructed to then readjudicate the Veteran's claim in a supplemental statement of the case (SSOC). See February 2016 Board Remand.  

A review of the record indicates that the Veteran obtained private mental health treatment.  See VA Treatment Records, dated April 2015, June 2015.  These records are not contained within the record, and there is no evidence in the record that indicates that the AOJ attempted to obtain these records.  As such, this case must be remanded to attempt to identify all of the Veteran's mental health providers, and obtain the Veteran's treatment records from those providers.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, the Board finds that as the records indicate that the Veteran has sought treatment for mental health during the period on appeal and the Veteran participated in combat operations in Vietnam, the Veteran is entitled to a mental health VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After the Veteran's mental health records are obtained, or attempts documented thereof, the Veteran should be scheduled for a mental health VA Examination by the appropriate provider.  

With regard to the Veteran's claim for service connection for GERD, while the VA examiner opined as to the causation of the Veteran's GERD, the examiner failed to opine as to aggravation.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records or private treatment records, specifically mental health treatment records, with all necessary assistance from the Veteran.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After any additional records are associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any current acquired psychiatric disability, to include PTSD.  The claims file must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.

a. The examiner must provide diagnoses of all current acquired psychiatric disabilities and any diagnosed psychiatric disabilities during the appeal period.  The examiner should specifically address the April 2015 record indicating a consult request for PTSD.

b. If the Veteran is currently diagnosed with PTSD, the examiner should specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that that PTSD is related to an in-service stressor.

c.  The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any other diagnosed psychiatric disability was related to the claimed in-service incident(s) or is otherwise attributable to service.

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the development as detailed in steps 1 and 2 are completed, obtain an addendum opinion from the examiner who provided the March 2016 VA examination, or another appropriate medical professional if the examiner is unavailable, to opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's GERD was aggravated by the Veteran's service-connected diabetes mellitus, to include the treatment of diabetes.

If the examiner determines that evaluation of the Veteran is necessary, such should be arranged.  The electronic claims file must be made available to and reviewed by the examiner.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such an examination should be scheduled.

If the Veteran's treatment records indicate he has been diagnosed with an acquired psychiatric disorder, address whether the Veteran's GERD is caused or aggravated by the disorder.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

